Title: To George Washington from Major Benjamin Tallmadge, 12 April 1780
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Wethersfield [Conn.] April 12th 1780
          
          Your Excellency’s favour of 8th ulto together with its enclosed permit for Capt. Shethar to resign, was handed me Yesterday. With respect to the Authority which some Civil Magistrates have assumed of furloughing our Soldiers, I believe it is confined to the State of New Jersey. We have some Dragoons who have been absent from the Regt thro’ the winter & have not yet returned, who we are informed have furloughs from the Civil Authority. Indeed we hear that one man has been discharged from Service in the Regt by some Branch of the Civil Authority in that State—We do not know this for a fact, but the long absence of the Soldier from the Regt & the information recd on this head, induce us to believe it is so.
          Agreeable to your Excellencys advice to the Board of War, we have recd an order on Otis & Henley to furnish the necessary Cloathing for the Regt—on which business I have been to Boston, & the Cloathing will soon be prepared & forwarded to the Regt.
          Capt. Bull of our Regt—having recd intimations of an appointment as Major of the 1st Regt—& also instructions to proceed to Head Quarters & from thence to go on to So. Carolina to join his Regt I take the liberty of mentioning to Your Excellency a few Circumstances in his present Situation which very nearly affect him, & which may assist your Excellency in determining concerning him.
          Capt. (alias Major) Bull is at this time both a Husband & a Parent, & has before him the almost certain prospect of soon parting with his dearest Companion; his Lady being undoubtedly in the latter Stages of a Consumption. Should he be ordered to his Regt immediately he must be obliged to dissolve a Connexion while living, which the speedy prospect of Death makes doubly dear; & in the critical hour of illness be unable to co[m]fort or assist his Companion, & expose his Children to want that friend, which in a Parent they might find.
          In addition to these, the Expences which would unavoidably attend so long a Journey, as he would be obliged to make to join his Regt would be too great for a Man not in affluent Circumstances.
          These & similar Reasons will oblige him to ask your Excellency’s

permission to remain in these Parts for the present, rather than be obliged to join his Regt immediately.
          If Major Jameson of the 1st should be ordered on to join this Regt possibly an Exchange of Services might be made satisfactory to both. I have the honor to be, with great Regard, Your Excellencys most Obedt Servt
          
            Benja. Tallmadge
          
          
            P.S. The Cloathing designed for the Regt will be at Springfield in a few days, but by the instructions of Mr Bull D.C.G. at that place it must be sent on to Camp, unless he has orders to deliver it to Col. Sheldon—As this will be attended with great & unnecessary Expence & Delay, could wish your Excellency would direct the Clothier General in the premises—An Express will return to Springfield immediately.
          
        